Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This action is in response to an amendment filed November 19, 2020. Claims 1-5, 7, 10-12, 14, 16, and 19-20 have been amended. Claim 21 is newly added. Claim 18 has been cancelled. Claims 1-17 and 19-21 remain pending in this application.
 
Response to Arguments
Applicant’s arguments, see Remarks, filed November 19, 2020, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Culton (US 2013/0046691 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blumberg et al. (US 2009/0163228 A1), in view of Khwaja (US 2013/0311290 A1), and further in view of Culton (US 2013/0046691 A1). 

With respect to claim 1, Blumberg discloses a system comprising: 
a non-transitory memory ([0045], memory); and
one or more hardware processors in communication with the non-transitory memory and configured to read instructions from the non-transitory memory (claim 10, processor medium) to cause the system to perform operations comprising:
receiving, from a first application of a mobile device of a user, a request for contact information corresponding to an entity ([0014], user requests information on a business);
determining a location of the user via the first application ([0014] and [0043], pinpointing location of user using cell phone); 
accessing information associated with the location ([0014], location of user is determined); 
determining entities based on the location of the user and the information ([0014], determining businesses that are located around the user); 
determining contact information for at least one of the entities associated with the location of the user ([0053] and [0083], retrieving location-centric information based on user location); and
Blumberg does not explicitly teach wherein the contact information comprises a network address of the at least one of the entities;
is capable of facilitating an interaction over a network between the mobile device and the at least one of the entities at the network address via a second application of the mobile device;
However Khwaja discloses wherein the contact information comprises a network address of the at least one of the entities ([0007]-[0012], receiving a website list based on user’s location);
communicating data comprising the contact information of the at least one of the entities to the mobile device ([0007]-[0012], receiving a website list based on user’s location is provided to user), wherein the contact information is capable of facilitating an interaction over a network between the mobile device and the at least one of the entities at the network address via a second application of the mobile device ([0007]-[0012], user may interact with website launched);
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine to teachings of Blumberg with the teachings of Khwaja to provide a network address of an entity to a user based on the user’s location, because it will allow the user to perform transactions with the entity via a network.
The combination of Blumberg and Khwaja does not explicitly disclose:
causing to be displayed, via a user interface of the second application of the mobile device based on the data, a plurality of interface fields associated with processing the interaction over the network with the at least one of the entities;
populating, without requiring user input to the mobile device for the user interface, at least one of the plurality of interface fields in the second application with the contact information from the data; and
receiving a completed data form from the mobile device based on data from the plurality of interface fields of the user interface, wherein the data comprises a payment token associated with an account of the user;
However, Culton discloses:
causing to be displayed, via a user interface of the second application of the mobile device based on the data, a plurality of interface fields associated with processing the interaction over the network with the at least one of the entities ([0024] and [0044], interface to allow user to enter information);
populating, without requiring user input to the mobile device for the user interface, at least one of the plurality of interface fields in the second application with the contact information from the data ([0021]-[0035], pre-populating some fields with information to make a payment for a service when a user is at a particular location); and
receiving a completed data form from the mobile device based on data from the plurality of interface fields of the user interface, wherein the data comprises a payment token associated with an account of the user ([0021]-[0035], when confirmation is received from a user, a payment for a service is made);
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine to teachings of Blumberg and Khwaja with the teachings of Culton to automatically populate fields for a mobile device and make a 
With respect to claim 2, the combination of Blumberg, Khwaja, and Culton discloses the system of claim 1, wherein Blumberg discloses: 
the operations further comprise:
determining that the contact information is a first type of contact information ([0083], street address of location); and
determining that the contact information comprises first information of the first type of contact information ([0083]) and second information of a second type ([0083], video or audio information of the location), wherein the determining the contact information comprises selecting the first information ([0086]).
With respect to claim 3, the combination of Blumberg, Khwaja, and Culton discloses the system of claim 2, wherein Blumberg discloses the second type of contact information includes offline information that is capable of facilitating an interaction between the mobile device and the at least one of the entities independent of the network address ([0083]).
With respect to claim 4, the combination of Blumberg, Khwaja, and Culton discloses the system of claim 1, wherein Blumberg discloses the contact information comprises a phone number of the at least one of the entities (Figs. 3, 15, and 19), and wherein the second application is a voice application configured to receive an audible input that indicates, at least in part, the network address ([0084]).
With respect to claim 5, the combination of Blumberg, Khwaja, and Culton discloses the system of claim 1, wherein Khwaja further discloses the second 
With respect to claim 6, the combination of Blumberg, Khwaja, and Culton discloses the system of claim 1, wherein Blumberg discloses the first application is a map module on the mobile device ([0011], [0052], and [0066]).
With respect to claim 7, Blumberg discloses a method comprising:
receiving, from a mobile device of a user, a request for contact information corresponding to an entity located within a proximity the user ([0014], user requests information on a business);
determining that the request originated from a map module on the mobile device via a map module ([0066] and [0079], querying a database by selecting fields from a map);
determining a location of the mobile device ([0014], pinpointing location of user using cell phone);
accessing information associated with the location ([0014], location of user is determined);
determining the entity associated with the location based on the information ([0014], determining businesses that are located around the user); 
determining contact information for the entity ([0053] and [0083], retrieving location-centric information based on user location); and

Blumberg does not explicitly teach wherein the contact information comprises a network address of the entity;
communicating data comprising the contact information of the entity to the mobile device; and wherein the contact information is capable of facilitating an interaction over a network between the mobile device and the entity at the network address via a browser application of the mobile device;
However Khwaja discloses wherein the contact information comprises a network address of the entity ([0007]-[0012], receiving a website list based on user’s location);
communicating data comprising the contact information of the entity to the mobile device ([0007]-[0012], receiving a website list based on user’s location is provided to user), and wherein the contact information is capable of facilitating an interaction over a network between the mobile device and the entity at the network address via a browser application of the mobile device ([0007]-[0012], user may interact with website launched);
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine to teachings of Blumberg with the teachings of Khwaja to provide a network address of an entity to a user based on the user’s location, because it will allow the user to perform transactions with the entity via a network.
The combination of Blumberg and Khwaja does not explicitly disclose:
causing to be displayed, via a user interface of the second application of the mobile device based on the data, a plurality of interface fields associated with processing the interaction over the network with the at least one of the entities;
populating, without requiring user input to the mobile device for the user interface, at least one of the plurality of interface fields in the second application with the contact information from the data; and
receiving a completed data form from the mobile device based on data from the plurality of interface fields of the user interface, wherein the data comprises a payment token associated with an account of the user;
However, Culton discloses:
causing to be displayed, via a user interface of the second application of the mobile device based on the data, a plurality of interface fields associated with processing the interaction over the network with the at least one of the entities ([0024] and [0044], interface to allow user to enter information);
populating, without requiring user input to the mobile device for the user interface, at least one of the plurality of interface fields in the second application with the contact information from the data ([0021]-[0035], pre-populating some fields with information to make a payment for a service when a user is at a particular location); and
receiving a completed data form from the mobile device based on data from the plurality of interface fields of the user interface, wherein the data comprises a payment token associated with an account of the user ([0021]-[0035], when confirmation is received from a user, a payment for a service is made);

With respect to claim 8, the combination of Blumberg, Khwaja, and Culton discloses the method of claim 7, wherein Blumberg discloses the determining the entity based on the location comprises determining an institution, a landmark, a transportation provider, and/or an authority based on the location, and wherein the determining the contact information for the entity comprises accessing the contact information associated with the institution, the landmark, the transportation provider, and/or the authority ([0014] and [0083]).
With respect to claim 9, the combination of Blumberg, Khwaja, and Culton discloses the method of claim 7, wherein Blumberg discloses method further comprising:
determining a user preference for the request, wherein the user preference indicates which of a type of entity the user prefers to receive contact information for, and wherein the accessing the contact information is based on the user preference ([0079], [0084], and [0087]).
With respect to claim 10, the combination of Blumberg, Khwaja, and Culton discloses the method of claim 7, wherein Blumberg discloses the receiving the request comprises:

With respect to claim 11, the combination of Blumberg, Khwaja, and Culton discloses the method of claim 7, wherein Blumberg discloses wherein the determining the location of the mobile device comprises determining an address associated with the mobile device ([0014]), and wherein the entity matches the address ([0014]).
With respect to claim 12, the combination of Blumberg, Khwaja, and Culton discloses the method of claim 7, wherein Blumberg discloses determining an address associated with the mobile device based on the request ([0014]), wherein the location of the mobile device is based on the address ([0014]).
With respect to claim 13, the combination of Blumberg, Khwaja, and Culton discloses the method of claim 7, wherein Khwaja further discloses the request comprises a network address associated with the mobile device ([0007]-[0012]), and wherein the location of the mobile device is based on the network address ([0007]-[0012]).
With respect to claim 14, Blumberg discloses a non-transitory machine-readable medium having stored thereon machine-readable instructions executable (Claim 10) to cause a machine to perform operations comprising:
receiving, via a mobile device of a user, a request for contact information corresponding to an entity ([0014], user requests information on a business);
determining, using a map module of the mobile device, a location of the mobile device ([0014] and [0066], pinpointing location of user using cell phone);

receiving, from the server device, data comprising contact information for at least one entity based on the location ([0084], location identifier is received by the user);
displaying, based on the receiving the data and without user input, the contact information for the at least one entity on a display of the mobile device ([0049], [0084], and [0090], user receives information via display of device);
Blumberg does not explicitly teach wherein the contact information comprises a network address of the at least one entity, wherein the contact information that is capable of facilitating an interaction over a network between the mobile device and the at least one entity at the network address via a browser application of the mobile device;
However, Khwaja discloses wherein the contact information comprises a network address of the at least one entity ([0007]-[0012], website of entity), wherein the contact information that is capable of facilitating an interaction over a network between the mobile device and the at least one entity at the network address via a browser application of the mobile device ([0007]-[0012], user may interact with website launched);
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine to teachings of Blumberg with the teachings of Khwaja to provide a network address of an entity to a user based on the user’s location, because it will allow the user to perform transactions with the entity via a network.
The combination of Blumberg and Khwaja does not explicitly disclose:
causing to be displayed, via a user interface of the second application of the mobile device based on the data, a plurality of interface fields associated with processing the interaction over the network with the at least one of the entities;
populating, without requiring user input to the mobile device for the user interface, at least one of the plurality of interface fields in the second application with the contact information from the data; and
receiving a completed data form from the mobile device based on data from the plurality of interface fields of the user interface, wherein the data comprises a payment token associated with an account of the user;
However, Culton discloses:
causing to be displayed, via a user interface of the second application of the mobile device based on the data, a plurality of interface fields associated with processing the interaction over the network with the at least one of the entities ([0024] and [0044], interface to allow user to enter information);
populating, without requiring user input to the mobile device for the user interface, at least one of the plurality of interface fields in the second application with the contact information from the data ([0021]-[0035], pre-populating some fields with information to make a payment for a service when a user is at a particular location); and
receiving a completed data form from the mobile device based on data from the plurality of interface fields of the user interface, wherein the data comprises a payment token associated with an account of the user ([0021]-[0035], when confirmation is received from a user, a payment for a service is made);

With respect to claim 15, the combination of Blumberg, Khwaja, and Culton discloses the non-transitory machine-readable medium of claim 14, wherein Blumberg discloses the operations further comprise:
determining a preference of the user ([0079], [0084], and [0087]); and 
determining a type of the contact information for the at least one entity based on the preference ([0079], [0084], and [0087]).
With respect to claim 16, the combination of Blumberg, Khwaja, and Culton discloses the non-transitory machine-readable medium of claim 14, wherein Blumberg discloses the data comprises contact information for a plurality of entities ([0053] and [0083]), and wherein the operations further comprise:
determining which of the contact information for the plurality of entities to display ([0083]), wherein the displaying the contact information comprises displaying corresponding contact information based on determining which of the contact information for the plurality of entities to display ([0083]).
With respect to claim 17, the combination of Blumberg, Khwaja, and Culton discloses the non-transitory machine-readable medium of claim 16, wherein Blumberg discloses the determining which of the contact information for the plurality of entities to 
With respect to claim 19, the combination of Blumberg, Khwaja, and Culton discloses the non-transitory machine-readable medium of claim 14, wherein Blumberg discloses the contact information includes offline information that facilitates and interaction between the mobile device and the at least one of the entities independent of the network address ([0083]).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blumberg et al. (US 2009/0163228 A1), in view of Khwaja (US 2013/0311290 A1) and Culton (US 2013/0046691 A1), and further in view of Busch (US 8,566,236 B2). 

With respect to claim 20, the combination of Blumberg, Khwaja, and Culton discloses the non-transitory machine-readable medium of claim 19, but they do not disclose the operations further comprise:
generating, using a payment module of the mobile device, a transaction form using at least in part, the data received from the map module; and
transmitting, to the server device, the transaction form for generating a transaction associated with the at least one of the entities;
However, Busch discloses:
generating, using a payment module of the mobile device, a transaction form using at least in part, the data received from the map module (Abstract); and

Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine to teachings of Blumberg, Khwaja, and Culton with the teachings of Busch to generate a transaction form using data from a map module, in order to allow users to perform transactions with an entity when the user is in the vicinity of the entity.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blumberg et al. (US 2009/0163228 A1), in view of Khwaja (US 2013/0311290 A1) and Culton (US 2013/0046691 A1), and further in view of Gupta et al. (US 6,199,079 B1). 

With respect to claim 21, the combination of Blumberg, Khwaja, and Culton discloses the method of claim 7, but they do not disclose wherein the transaction form comprises one of a plurality of transaction forms, and wherein the causing to be displayed the transaction form comprises:
causing the plurality of transaction forms to be displayed with a selectable option to choose each of the plurality of transaction forms for the interaction with the at least one of the entities;
However, Gupta discloses wherein the transaction form comprises one of a plurality of transaction forms, and wherein the causing to be displayed the transaction form (Abstract and claim 1) comprises:

Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine to teachings of Blumberg, Khwaja, and Culton with the teachings of Gupta to display a transaction form with selectable options to a user, in order to allow users flexibility when performing transactions with an entity.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        January 8, 2021